      Case 4:18-cv-01885-HSG Document 679-1 Filed 06/21/19 Page 1 of 2



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11988 El Camino Road, Suite 350
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15   IN RE KONINKLIJKE PHILIPS PATENT              Case No. 4:18-cv-01885-HSG-EDL
     LITIGATION.
16                                                 JURY TRIAL DEMANDED

17                                                 DECLARATION OF JONATHAN R.
                                                   PUTMAN REGARDING DEFENDANTS’
18                                                 ADMINISTRATIVE MOTION TO FILE
                                                   UNDER SEAL DEFENDANTS’ REPLY IN
19                                                 SUPPORT OF MOTION FOR LEAVE TO
                                                   SERVE SUBPOENA
20

21

22

23

24

25

26

27

28   PUTMAN DECLARATION REGARDING MOTION         -1-            CASE NO. 4:18-CV-01885-HSG-EDL
     TO SEAL DEFENDANT’S REPLY IN SUPPORT OF
     MOTION FOR LEAVE
     144766345.1
      Case 4:18-cv-01885-HSG Document 679-1 Filed 06/21/19 Page 2 of 2



 1            I, Jonathan R. Putman, hereby declare as follows:

 2            1.     I make this declaration of my own personal knowledge, and if compelled to testify,

 3   I could and would competently testify thereto. I am a member of the State Bar of the State of

 4   Washington, an attorney at Perkins Coie LLP, and counsel (pro hac vice) for Defendants HTC

 5   Corporation and HTC America, Inc. (collectively, “HTC”) in the above-referenced action.

 6            2.     I submit this declaration in support of Defendants’ Administrative Motion to File

 7   Under Seal Defendant’s Reply in Support of Motion for Leave to Serve Subpoena After

 8   Discovery Deadline.

 9            3.     As required by Civil L.R. 79-5, Defendants HTC and Microsoft Corporation

10   submit this Administrative Motion to File Under Seal the confidential, unredacted version of

11   Defendants’ Reply in Support of Defendant’s Motion for Leave to Serve Subpoena After

12   Discovery Deadline and supporting Declaration of Jonathan R. Putman and Exhibit 3, which all

13   refer to material that Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation

14   (collectively, “Philips”) have designated as confidential in these proceedings.

15            4.     The Declaration and Exhibit 3 describe documents and/or information Philips

16   produced in this action that Philips designated “Highly Confidential — Outside Counsel Only”

17   under the parties’ Stipulated Protective Order (Dkt. No. 95 in 4:18-CV-01887, so ordered

18   February 27, 2017). Defendants’ Reply also refers to and discusses those materials.

19            5.     On June 20, 2019, through electronic correspondence, I informed counsel for

20   Philips that Defendants intended to file the Declaration and Exhibit as an attachment to

21   Defendants’ Motion and refer to its contents in the Motion. Philips stated they do not oppose the

22   Motion.

23            6.     I declare under penalty of perjury under the laws of the State of California and the

24   United States of America that the foregoing is true and correct.

25            Executed on June 21, 2019 in Seattle, Washington.

26                                                 /s/ Jonathan R. Putman_________________
27                                                 Jonathan Putman

28   PUTMAN DECLARATION REGARDING MOTION              -2-                    CASE NO. 4:18-CV-01885-HSG
     TO SEAL DEFENDANT’S REPLY IN SUPPORT OF
     MOTION FOR LEAVE
     144766345.1
